Judgment of the Supreme Court, Westchester County, dated March 22, 1966, modified, on the law, by (1) striking out so much of the decretal provision as is against defendant in her capacity of trustee and (2) providing, in lieu thereof, that the complaint is dismissed as to her in that capacity, without costs. As so modified, judgment affirmed, with costs to respondent against defendant in her individual capacity (Kirchner v. Muller, 280 N. Y. 23). The findings of fact below are affirmed. Beldock, P. J., Ughetta, Brennan, Hopkins and Munder, JJ., concur.